The statement in the majority opinion to the contrary notwithstanding, the record in this case discloses that these appeals have become moot. This court also knows that fact from verbal statements made by the plaintiff in error in his lifetime and by counsel in the cases.
In Chicago, R.I.  P. Ry. Co. et al. v. State, 43 Okla. 368,143 P. 37, we said:
"It is well settled that the Supreme Court will not decide abstract or hypothetical cases, disconnected from the *Page 614 
granting of actual relief, or from the determination of which no practical relief can follow. C., R.I.  P. Ry. Co. v. Territory, 21 Okla. 329, 97 P. 265; Parker v. Territory,20 Okla. 851, 94 P. 175; Davis v. Humbarger, 27 Okla. 781,117 P. 198; Sneed v. State, 27 Okla. 259, 111 P. 203."
We have repeated that rule numerous times.
No relief can result from promulgating the majority opinion. It is advisory only, and heretofore we have consistently refrained from giving advisory opinions.
I therefore respectfully dissent.
OSBORN, BAYLESS, and DAVISON, JJ., concur in this dissent.